IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2015-CP-00841-COA

CHRISTOPHER LEE CONYERS A/K/A                                                APPELLANT
CHRISTOPHER L. CONYERS A/K/A
CHRISTOPHER CONYERS

v.

STATE OF MISSISSIPPI                                                           APPELLEE

DATE OF JUDGMENT:                          03/19/2015
TRIAL JUDGE:                               HON. JOHN KELLY LUTHER
COURT FROM WHICH APPEALED:                 LAFAYETTE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    CHRISTOPHER LEE CONYERS (PRO SE)
ATTORNEYS FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                           BY: ABBIE EASON KOONCE
                                               JASON L. DAVIS
NATURE OF THE CASE:                        CIVIL - POSTCONVICTION RELIEF
TRIAL COURT DISPOSITION:                   DENIED MOTION FOR POSTCONVICTION
                                           RELIEF
DISPOSITION:                               AFFIRMED - 06/21/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., CARLTON AND FAIR, JJ.

       CARLTON, J., FOR THE COURT:

¶1.    Christopher Conyers appeals the Lafayette County Circuit Court’s denial of his motion

for postconviction relief (PCR). Conyers claims that the trial court lacked subject-matter

jurisdiction to convict or sentence him. We find that the trial court possessed subject-matter

jurisdiction over Conyers, and we affirm the trial court’s denial of Conyers’s PCR motion.

                                          FACTS

¶2.    According to the facts gleaned from Conyers’s filings, Conyers was convicted of
armed robbery pursuant to Mississippi Code Annotated section 97-3-79 (Rev. 2014),

although it is unclear from the record whether Conyers’s conviction resulted from a guilty

plea or jury trial.1 On March 12, 2015, Conyers filed a pro se motion to dismiss for lack of

subject-matter jurisdiction. In support of his motion, Conyers claimed that section 97-3-79

lacked an enacting clause and thus constituted an invalid law. He asserted that the trial court

therefore lacked jurisdiction to convict or sentence him.

¶3.    The trial court, treating Conyers’s motion as a PCR motion, denied the motion.

Conyers filed a motion for reconsideration on April 9, 2015, which the trial court denied in

an order on May 27, 2015. The trial court granted in forma pauperis status to Conyers on

July 7, 2015. Conyers now appeals.

                                STANDARD OF REVIEW

¶4.    Mississippi Code Annotated section 99-39-11(2) (Rev. 2015) states that a trial court

may summarily dismiss a PCR motion without an evidentiary hearing “[i]f it plainly appears

from the face of the motion, any annexed exhibits[,] and the prior proceedings in the case that

the movant is not entitled to any relief.”

¶5.    Mississippi Code Annotated section 99-39-5(1) (Rev. 2015) establishes:

       Any person sentenced by a court of record of the State of Mississippi,
       including a person currently incarcerated, civilly committed, on parole or
       probation . . . may file a motion to vacate, set aside or correct the judgment or
       sentence, a motion to request forensic DNA testing of biological evidence, or
       a motion for an out-of-time appeal if the person claims:



       1
         The State has attached an exhibit to its brief showing a page from the Lafayette
County Circuit Court docket reflecting that Conyers pleaded guilty to armed robbery in
violation of section 97-3-79 on April 28, 2014.

                                              2
       (a) That the conviction or the sentence was imposed in violation of the
       Constitution of the United States or the Constitution or laws of Mississippi;

       (b) That the trial court was without jurisdiction to impose sentence;

       (c) That the statute under which the conviction and/or sentence was obtained
       is unconstitutional[.]

Additionally, “[t]he PCR movant bears the burden of proving by a preponderance of the

evidence that he . . . is entitled to relief.” Wilkerson v. State, 89 So. 3d 610, 613 (¶7) (Miss.

Ct. App. 2011).

¶6.    “[W]e review a trial court's fact findings under the clearly erroneous standard and its

determinations of law de novo,” and we “will only reverse a trial judge's denial of [PCR] if

it was clearly erroneous.” Norris v. State, 162 So. 3d 833, 837 (¶16) (Miss. Ct. App. 2014).

                                        DISCUSSION

¶7.    As a preliminary matter, we must take notice that the record before us fails to contain

Conyers’s indictment or any order reflecting his conviction or sentence for armed robbery.

In Smith v. State, 129 So. 3d 243, 245 (¶6) (Miss. Ct. App. 2013), this Court explained that

“the PCR movant bears the burden of presenting a record which is sufficient to undergird his

assignments of error.”

¶8.    Conyers argues that he was charged under a fatally defective indictment, which

deprived the trial court of jurisdiction to convict and sentence him. Conyers specifically

argues that section 97-3-79, the statute under which he was indicted and convicted, “has

displayed gross deviation from the original bill pass[ed] by the Legislature and approved by

the government” by failing to include an “enacting clause.” In support of his argument,



                                               3
Conyers cites to Article 4, Section 56 of the Mississippi Constitution, which provides: “The

style of the laws of the State shall be: ‘Be it enacted by the Legislature of the state of

Mississippi.’” Conyers alleges that none of the laws in the Mississippi Code contain this

enacting clause, and therefore the entire code, including section 97-3-79, is unconstitutional.

Conyers maintains that since the statute under which he was indicted is unconstitutional, his

indictment is thus fatally defective.

¶9.    Regarding Conyers’s assertions about the unconstitutionality of section 97-3-79 due

to its failure to include an enacting clause, we find that Mississippi Code Annotated section

1-1-8(1) (Rev. 2014) provides evidence of the enacting clause for the laws published in the

Mississippi Code:

       The Mississippi Code of 1972 Annotated, as amended, modified and revised
       from time to time, that is published by the company with which the Joint
       Legislative Committee on Compilation, Revision and Publication of
       Legislation has contracted under Section 1-1-107(a):

              (a) Is the official code of the public statute laws of the State of
              Mississippi that are enacted by the Legislature; and

              (b) Shall be used, received, recognized and referred to as the
              official code of the public statute laws of the State of
              Mississippi, and shall be considered as evidence of the public
              statute laws of the State of Mississippi, in all courts of the State
              and by all public officers, offices, departments and agencies of
              the state and its political subdivisions, and in all other places or
              instances where the public statute laws of the State may come
              into question. However, if there is any conflict between the
              language of any statute as it appears in the Mississippi Code of
              1972 Annotated and in the General Laws of Mississippi, the
              language in the General Laws shall control; and if there is any
              conflict between the language of any statute as it appears in the
              General Laws of Mississippi and in the original enrolled bills
              enacted by the Legislature, the language in the enrolled bills

                                               4
              shall control.

See also 1932 Miss. Laws ch. 328, § 1 (1932 robbery statute contained the enacting clause

“[b]e it enacted by the Legislature of the State of Mississippi”).

¶10.   The enrolled bill, signed by the speaker of the house of representatives, the president

of the senate, and the governor, serves as the official evidence of enactment. See 8 Jeffrey

Jackson & Mary Miller, Encyclopedia of Mississippi Law § 68:19, at 64 (2001). After the

governor signs the enrolled bill, the document, now an enrolled act, is then maintained by the

secretary of state. Miss. Code Ann. § 7-3-5 (Rev. 2014). The enacted enrolled bills are then

codified in the Mississippi Code and published pursuant to the authority of Mississippi Code

Annotated sections 1-1-8 and 1-1-107(a) (Rev. 2014). Each section of the Mississippi Code

is followed by a source note showing the acts of the Legislature upon which it is based,

including the act that originally enacted the section and any subsequent amendments. The

source note for section 97-3-79 reflects that the Legislature originally enacted this law in

1932, and the current statutory language was approved on April 23, 1974.

¶11.   As to Conyers’s claim that the trial court herein lacked subject-matter jurisdiction to

convict and sentence him for the felony of armed robbery, Mississippi Code Annotated

section 9-7-81 (Rev. 2014) states that circuit courts “shall have power to hear and determine

all prosecutions in the name of the state for treason, felonies, crimes, and misdemeanors[.]”

In Chapell v. State, 107 So. 3d 1003, 1006 (¶9) (Miss. Ct. App. 2012), this Court recognized

that “a circuit court obtains ‘subject[-]matter jurisdiction over the subject of a particular

offense’ when an indictment charging the essential elements of a crime is served on a



                                              5
defendant.” Moreover, the Mississippi Supreme Court has consistently upheld the validity

of Mississippi’s armed-robbery statute. See Scott v. State, 218 Miss. 892, 896, 56 So. 2d 839,

840 (1952); Hall v. State, 166 Miss. 331, 331, 148 So. 793, 794 (1933) (finding that the

original enactment in 1932 for the offense at issue constituted a new, complete, and

independent enactment).

¶12.   We thus find no merit to Conyers’s arguments. Conyers thus failed to meet his burden

of proving that he is entitled to PCR. After our review of the meager record before us, we

find no error in the trial court’s order denying Conyers’s PCR motion.

¶13. THE JUDGMENT OF THE CIRCUIT COURT OF LAFAYETTE COUNTY
DENYING THE MOTION FOR POSTCONVICTION RELIEF IS AFFIRMED. ALL
COSTS OF THIS APPEAL ARE ASSESSED TO LAFAYETTE COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, FAIR, JAMES,
WILSON AND GREENLEE, JJ., CONCUR.




                                              6